We have carefully examined the contentions made by appellant in his motion for rehearing and regret our inability to agree with same. We do not think the learned trial court called upon to instruct the jury as to misdemeanor theft when the theft complained of consists in the connecting up of large gasoline tanks owned by the party described in the indictment as the owner of the alleged stolen property with smaller tanks owned by the appellant, the connection being made by a pipe through which there would appear to run a necessarily small but continuous stream of gasoline from the larger tanks to the smaller ones until they were filled. In our opinion this could in no sense and by no process of reasoning be held to be a number of successive small or misdemeanor thefts but must be deemed to be one taking of all of the gasoline *Page 124 
stolen or shown by the proof to have been lost at that time and in this manner. Adopting an illustration attempted by appellant in his motion, if a pen full of turkeys was raided and taken one at a time by A and each so taken passed out to B who had his conveyance at a convenient point, and this continued until all the turkeys were taken, it could hardly be deemed in law a number of takings but would be held to constitute but one offense.
Being unable to agree with the contentions made by appellant in his motion for rehearing, same will be denied.
Overruled.